Exhibit 10.12

 

Morgan Stanley & Co. International plc

c/o Morgan Stanley & Co. LLC

1585 Broadway, 5th Floor

New York, NY 10036

 

 

February 13, 2014

 

To:

AMAG Pharmaceuticals, Inc.

 

1100 Winter Street

 

Waltham, Massachusetts 02451

 

Attention:

Mr. Frank E. Thomas: Executive Vice President, Chief Operating Officer

 

Telephone No.:

(617) 498-3377

 

Facsimile No.:

(617) 588-0475

 

Re:                             Additional Warrants

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by AMAG Pharmaceuticals, Inc.
(“Company”) to Morgan Stanley & Co. International plc (“Dealer”) as of the Trade
Date specified below (the “Transaction”).  This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. 
This Confirmation shall replace any previous agreements and serve as the final
documentation for the Transaction.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.                                      This Confirmation evidences a complete
and binding agreement between Dealer and Company as to the terms of the
Transaction to which this Confirmation relates.  This Confirmation shall
supplement, form a part of, and be subject to an agreement in the form of the
2002 ISDA Master Agreement (the “Agreement”) as if Dealer and Company had
executed an agreement in such form (but without any Schedule except for the
election of the laws of the State of New York as the governing law (without
reference to choice of law doctrine)) on the Trade Date.  In the event of any
inconsistency between provisions of that Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates.  The parties hereby agree that no Transaction other than
the Transaction to which this Confirmation relates shall be governed by the
Agreement.

 

2.                                      The Transaction is a Warrant
Transaction, which shall be considered a Share Option Transaction for purposes
of the Equity Definitions.  The terms of the particular Transaction to which
this Confirmation relates are as follows:

 

General Terms.

 

 

Trade Date:

February 13, 2014

 

 

 

 

Effective Date:

The third Exchange Business Day immediately prior to the Premium Payment Date

 

 

 

 

Warrants:

Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant Entitlement at a price per Share equal to the Strike
Price, subject to the terms set forth under the caption “Settlement Terms”
below.  For the purposes of the Equity Definitions, each reference to a Warrant
herein shall be deemed to be a reference to a Call Option.

 

 

 

 

Warrant Style:

European

 

--------------------------------------------------------------------------------


 

 

Seller:

Company

 

 

 

 

Buyer:

Dealer

 

 

 

 

Shares:

The common stock of Company, par value USD 0.01 per Share (Exchange symbol
“AMAG”)

 

 

 

 

Number of Warrants:

184,540.  For the avoidance of doubt, the Number of Warrants shall be reduced by
any Warrants exercised or deemed exercised hereunder.  In no event will the
Number of Warrants be less than zero.

 

 

 

 

Warrant Entitlement:

One Share per Warrant

 

 

 

 

Strike Price:

USD 34.1190.

 

 

 

 

 

Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, in no event shall the Strike Price be subject to
adjustment to the extent that, after giving effect to such adjustment,  the
Strike Price would be less than USD 19.95, except for any adjustment pursuant to
the terms of this Confirmation and the Equity Definitions in connection with
stock splits or similar changes to Company’s capitalization.

 

 

 

 

Premium:

USD 640,500

 

 

 

 

Premium Payment Date:

February 14, 2014

 

 

 

 

Exchange:

The NASDAQ Global Select Market

 

 

 

 

Related Exchange(s):

All Exchanges

 

Procedures for Exercise.

 

 

Expiration Time:

The Valuation Time

 

 

 

 

Expiration Dates:

Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 180th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent, in good faith and in a
commercially reasonable manner, shall make adjustments, if applicable, to the
Daily Number of Warrants or shall reduce such Daily Number of Warrants to zero
for which such day shall be an Expiration Date and shall designate a Scheduled
Trading Day or a number of Scheduled Trading Days as the Expiration Date(s) for
the remaining Daily Number of Warrants or a portion thereof for the originally
scheduled Expiration Date; and provided further that if such Expiration Date has
not occurred pursuant to this clause as of the eighth Scheduled Trading Day
following the last scheduled Expiration Date under the Transaction, the
Calculation Agent shall have the right to declare such Scheduled Trading Day to
be the final Expiration Date and the Calculation Agent shall determine its good
faith estimate of the fair market value for the Shares as of the Valuation Time
on that eighth Scheduled Trading Day or on any subsequent Scheduled

 

2

--------------------------------------------------------------------------------


 

 

 

Trading Day, as the Calculation Agent shall determine using commercially
reasonable means.

 

 

 

 

First Expiration Date:

May 15, 2019 (or if such day is not a Scheduled Trading Day, the next following
Scheduled Trading Day), subject to Market Disruption Event below.

 

 

 

 

Daily Number of Warrants:

For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.

 

 

 

 

Automatic Exercise:

Applicable; and means that for each Expiration Date, a number of Warrants equal
to the Daily Number of Warrants for such Expiration Date will be deemed to be
automatically exercised at the Expiration Time on such Expiration Date.

 

 

 

 

Market Disruption Event:

Section 6.3(a) of the Equity Definitions is hereby amended by replacing clause
(ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”

 

 

 

 

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the words “Scheduled Closing Time” in the
fourth line thereof.

 

Valuation Terms.

 

 

Valuation Time:

Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

 

 

 

 

Valuation Date:

Each Exercise Date.

 

Settlement Terms.

 

 

Settlement Method Election:

Applicable; provided that (i) references to “Physical Settlement” in Section 7.1
of the Equity Definitions shall be replaced by references to “Net Share
Settlement”; (ii) Company may elect Cash Settlement only if Company represents
and warrants to Dealer in writing on the date of such election that (A) Company
is not in possession of any material non-public information regarding Company or
the Shares, (B) Company is electing Cash Settlement in good faith and not as
part of a plan or scheme to evade compliance with the federal securities laws,
and (C) the assets of Company at their fair valuation exceed the liabilities of
Company (including contingent liabilities), the capital of Company is adequate
to conduct the business of Company, and Company has the ability to pay its debts
and obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature and
(iii) the same election of settlement method shall apply to all Expiration Dates
hereunder.

 

 

 

 

Electing Party:

Company

 

3

--------------------------------------------------------------------------------


 

 

Settlement Method Election Date:

The third Scheduled Trading Day immediately preceding the First Expiration Date.

 

 

 

 

Default Settlement Method:

Net Share Settlement.

 

 

 

 

Net Share Settlement:

If Net Share Settlement is applicable, then on the relevant Settlement Date,
Company shall deliver to Dealer a number of Shares equal to the Share Delivery
Quantity for such Settlement Date to the account specified herein free of
payment through the Clearance System, and Dealer shall be treated as the holder
of record of such Shares at the time of delivery of such Shares or, if earlier,
at 5:00 p.m. (New York City time) on such Settlement Date, and Company shall pay
to Dealer cash in lieu of any fractional Share based on the Settlement Price on
the relevant Valuation Date.

 

 

 

 

Share Delivery Quantity:

For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date.

 

 

 

 

Net Share Settlement Amount:

For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

 

 

 

 

Cash Settlement:

If Cash Settlement is applicable, on the relevant Settlement Date, Company shall
pay to Dealer an amount of cash in USD equal to the Net Share Settlement Amount
for such Settlement Date.

 

 

 

 

Settlement Price:

For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page AMAG <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time on such Valuation Date (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Valuation Date, as determined by the Calculation Agent). Notwithstanding
the foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration Date shall be an Expiration
Date for fewer than the Daily Number of Warrants, as described above, then the
Settlement Price for the relevant Valuation Date shall be the volume-weighted
average price per Share on such Valuation Date on the Exchange, as determined by
the Calculation Agent based on such sources as it deems appropriate using a
volume-weighted methodology, for the portion of such Valuation Date for which
the Calculation Agent determines there is no Market Disruption Event.

 

 

 

 

Settlement Dates:

As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof; provided that Section 9.4 of the Equity Definitions is
hereby amended by (i) inserting the words “or cash” immediately following the
word “Shares” in the first line thereof and (ii) inserting the words “for the
Shares” immediately following the words “Settlement Cycle” in the second line
thereof.

 

4

--------------------------------------------------------------------------------


 

 

Other Applicable Provisions:

If Net Share Settlement is applicable, the provisions of Sections 9.1(c), 9.8,
9.9, 9.11 and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-settled” shall be read as
references to “Net Share Settled.” “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to that Warrant.

 

 

 

 

Representation and Agreement:

Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer may be, upon delivery, subject to
restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.

 

3.                                      Additional Terms applicable to the
Transaction.

 

Adjustments applicable to the Transaction:

 

 

Method of Adjustment:

Calculation Agent Adjustment.  For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement. 
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.

 

Extraordinary Events applicable to the Transaction:

 

 

New Shares:

Section 12.1(i) of the Equity Definitions is hereby amended by deleting the text
in clause (i) thereof in its entirety (including the word “and” following clause
(i)) and replacing it with the phrase “publicly quoted, traded or listed (or
whose related depositary receipts are publicly quoted, traded or listed) on any
of the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors)”.

 

Consequence of Merger Events:

 

 

Merger Event:

Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, Section
9(h)(ii)(B) will apply.

 

 

 

 

Share-for-Share:

Modified Calculation Agent Adjustment

 

 

 

 

Share-for-Other:

Cancellation and Payment (Calculation Agent Determination)

 

 

 

 

Share-for-Combined:

Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination) for all or any portion of the Transaction.

 

 

 

 

Modified Calculation

 

 

5

--------------------------------------------------------------------------------


 

 

Agent Adjustment:

If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with Section
12.2(e)(i) of the Equity Definitions would result in Company being different
from the issuer of the Shares, then with respect to such Merger Event, as a
condition precedent to the adjustments contemplated in Section 12.2(e)(i) of the
Equity Definitions, Dealer, the Issuer of the Affected Shares and the entity
that will be the Issuer of the New Shares shall, prior to the Merger Date, have
entered into such documentation containing agreements relating to “tacking” and
“holding period” related considerations under U.S. securities law and credit
exposure assumed by Dealer as the result Merger Event, as reasonably requested
by Dealer that Dealer has determined, in its good faith, reasonable judgment, to
be reasonably necessary or appropriate to allow Dealer to continue as a party to
the Transaction, as adjusted under Section 12.2(e)(i) of the Equity Definitions,
and to preserve its hedging or hedge unwind activities in connection with the
Transaction in a manner compliant with applicable legal and regulatory
requirements, and if such conditions are not met or if the Calculation Agent
determines that no adjustment that it could make under Section 12.2(e)(i) of the
Equity Definitions will produce a commercially reasonable result, then the
consequences set forth in Section 12.2(e)(ii) of the Equity Definitions shall
apply.

 

Consequence of Tender Offers:

 

 

Tender Offer:

Applicable; provided that Section 12.1(d) of the Equity Definitions is hereby
amended by replacing “10%” with “25%” in the third line thereof; provided
further, that if an event occurs that constitutes both a Tender Offer under
Section 12.1(d) of the Equity Definitions and Additional Termination Event under
Section 9(h)(ii)(A) of this Confirmation, Section 9(h)(ii)(A) will apply.

 

 

 

 

Share-for-Share:

Modified Calculation Agent Adjustment

 

 

 

 

Share-for-Other:

Modified Calculation Agent Adjustment

 

 

 

 

Share-for-Combined:

Modified Calculation Agent Adjustment

 

 

 

 

Announcement Event:

If an Announcement Date occurs in respect of a Merger Event (for the avoidance
of doubt, determined without regard to the language in the definition of “Merger
Event” following the definition of “Reverse Merger” therein) or Tender Offer
(such occurrence, an “Announcement Event”), then on the earliest of the
Expiration Date, Early Termination Date or other date of cancellation (the
“Announcement Event Adjustment Date”) in respect of each Warrant, the
Calculation Agent will determine the economic effect on such Warrant of the
relevant event (regardless of whether the Announcement Event actually results in
a Merger Event or Tender Offer, and taking into account such factors as the
Calculation Agent may determine, including, without limitation, changes in
volatility, expected dividends, stock loan rate or liquidity relevant to the
Shares or the Transaction whether prior to or after the Announcement Event or
for any period of time, including, without limitation, the period from

 

6

--------------------------------------------------------------------------------


 

 

 

the Announcement Event to the relevant Announcement Event Adjustment Date).  If
the Calculation Agent determines that such economic effect on any Warrant is
material, then on the Announcement Event Adjustment Date for such Warrant, the
Calculation Agent may make such adjustment to the exercise, settlement, payment
or any other terms of such Warrant as the Calculation Agent determines
appropriate to account for such economic effect, which adjustment shall be
effective immediately prior to the exercise, termination or cancellation of such
Warrant, as the case may be.

 

 

 

 

Announcement Date:

The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
is hereby amended by (i) replacing the words “a firm” with the word “any” in the
second and fourth lines thereof, (ii) replacing the word “leads to the” with the
words “, if completed, would lead to a” in the third and the fifth lines
thereof, (iii) replacing the words “voting shares” with the word “Shares” in the
fifth line thereof, and (iv) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof.

 

 

 

 

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

 

Additional Disruption Events:

 

 

Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof and (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof.

 

 

 

 

Failure to Deliver:

Not Applicable

 

 

 

 

Insolvency Filing:

Applicable

 

 

 

 

Hedging Disruption:

Applicable; provided that:

 

 

 

 

 

(i)                           Section 12.9(a)(v) of the Equity Definitions is
hereby amended by inserting the following three phrases at the end of such
Section:

 

 

 

 

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or

 

7

--------------------------------------------------------------------------------


 

 

 

assets referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms. For purposes of the immediately preceding sentence, a
de minimis increase in the cost of acquiring, establishing, re-establishing,
substituting, maintaining, unwinding or disposing of any transaction(s) or
asset(s) that the Hedging Party deems necessary to hedge the equity price risk
of entering into and performing its obligations with respect to the relevant
Transaction shall not give rise to a Hedging Disruption.”; and

 

 

 

 

 

(ii)                        Section 12.9(b)(iii) of the Equity Definitions is
hereby amended by inserting in the third line thereof, after the words “to
terminate the Transaction”, the words “or a portion of the Transaction affected
by such Hedging Disruption”.

 

 

 

 

Increased Cost of Hedging:

Not Applicable

 

 

 

 

Loss of Stock Borrow:

Applicable

 

 

 

 

Maximum Stock Loan Rate:

200 basis points

 

 

 

 

Increased Cost of Stock Borrow:

Applicable

 

 

 

 

Initial Stock Loan Rate:

25 basis points

 

 

 

 

Hedging Party:

For all applicable Additional Disruption Events, Dealer.

 

 

Determining Party:

For all applicable Extraordinary Events, Dealer.

 

 

 

 

Non-Reliance:

Applicable.

 

 

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

Applicable

 

 

 

 

Additional Acknowledgments:

Applicable

 

 

 

4.

Calculation Agent.

Dealer; provided that following the occurrence and during the continuation of an
Event of Default pursuant to Section 5(a)(vii) of the Agreement with respect to
which Dealer is the Defaulting Party, (i) Dealer may designate a nationally or
internationally recognized third-party dealer with expertise in over-the-counter
corporate equity derivatives (an “Equity Derivatives Dealer”) that is not an
affiliate of Dealer and with respect to which no event of the type described in
Section 5(a)(vii) of the Agreement is ongoing to replace Dealer as Calculation
Agent, or (ii) if Dealer does not so designate any replacement Calculation Agent
by the 10th Exchange Business Day following the date a calculation or
determination is required to be made hereunder by the Calculation Agent and no
such calculation or determination is made, Company shall have the right to
designate an independent Equity Derivatives Dealer to replace Dealer as
Calculation Agent and, in each case, the parties shall work in good faith to
execute any appropriate documentation required by such replacement Calculation
Agent.

 

8

--------------------------------------------------------------------------------


 

 

 

Any judgment, determination or calculation by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner.  Following any
determination or calculation by the Calculation Agent hereunder, upon a written
request by Company, the Calculation Agent shall promptly provide to Company by
e-mail to the e-mail address provided by Company in such request a report (in a
commonly used filed format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such determination or calculation
(including any assumptions used in making such determination or calculation), it
being understood that the Calculation Agent shall not be obliged to disclose any
confidential or proprietary models or any confidential or proprietary
information used by it for such determination or calculation.

 

5.                                      Account Details.

 

(a)                                 Account for payments to Company:  To Be
Advised

 

Account for delivery of Shares from Company:  To Be Advised

 

(b)                                 Account for payments to Dealer:

 

 

Bank:

Citibank, N.A.

 

SWIFT:

CITIUS33

 

Bank Routing:

021-000-089

 

Acct Name:

Morgan Stanley and Co.

 

Acct No.

30632076

 

 

 

 

Account for delivery of Shares to Dealer:

 

 

 

To be provided by Dealer

 

6.                                      Offices.

 

(a)                                 The Office of Company for the Transaction
is:  Inapplicable, Company is not a Multibranch Party.

 

(b)                                 The Office of Dealer for the Transaction is:
New York

 

Morgan Stanley & Co. International plc

c/o Morgan Stanley & Co. LLC

1585 Broadway, 5th Floor

New York, NY 10036

 

7.                                      Notices.

 

(a)                                 Address for notices or communications to
Company:

 

AMAG Pharmaceuticals, Inc.

Attention:                                         Frank Thomas: Executive Vice
President, Chief Operating Officer

Telephone No.:             (617) 498-3377

Facsimile No.:                   (617) 588-0475

 

(b)                                 Address for notices or communications to
Dealer:

 

Morgan Stanley & Co. International plc

c/o Morgan Stanley & Co. LLC

1585 Broadway, 5th Floor

 

9

--------------------------------------------------------------------------------


 

New York, NY 10036

Attention:                                         Usman Khan

Telephone:                                   (212) 761-0955

Facsimile:                                         (212) 507-4261

Email:                                                           
usman.s.khan@morganstanley.com

 

With a copy to:

Morgan Stanley & Co. International

c/o Morgan Stanley & Co.

1221 Avenue of the Americas, 34th Floor

New York, NY 10020

Attention:                                         Anthony Cicia

Telephone:                                   (212) 762-4828

Facsimile:                                         (212) 507-4338

Email:                                                           
Anthony.Cicia@morganstanley.com

 

8.                                      Representations and Warranties of
Company.

 

Each of the representations and warranties of Company set forth in Section 3 of
the Underwriting Agreement (the “Underwriting Agreement”), dated as of February
11, 2014, between Company and J.P. Morgan Securities LLC, as representative of
the Underwriters party thereto (the “Underwriters”), are true and correct and
are hereby deemed to be repeated to Dealer as if set forth herein.  Company
hereby further represents and warrants to Dealer on the date hereof, on and as
of the Premium Payment Date and, in the case of the representations in Section
8(d), at all times until termination of the Transaction, that:

 

(a)                                 Company has all necessary corporate power
and authority to execute, deliver and perform its obligations in respect of the
Transaction; such execution, delivery and performance have been duly authorized
by all necessary corporate action on Company’s part; and this Confirmation has
been duly and validly executed and delivered by Company and constitutes its
valid and binding obligation, enforceable against Company in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

(b)                                 Neither the execution and delivery of this
Confirmation nor the incurrence or performance of obligations of Company
hereunder will conflict with or result in a breach of the certificate of
incorporation or by-laws (or any equivalent documents) of Company, or any
applicable law or regulation, or any order, writ, injunction or decree of any
court or governmental authority or agency, or any agreement or instrument filed
as an exhibit to Company’s Form 10-K filed on March 4, 2013, as amended, Form
10-Q filed on May 6, 2013, Form 10-Q filed on August 7, 2013, Form 10-Q filed on
November 6, 2013 or Form 10-K filed on February 10, 2014, in each case, with the
Securities and Exchange Commission, as updated by any subsequent filings, to
which Company or any of its subsidiaries is a party or by which Company or any
of its subsidiaries is bound or to which Company or any of its subsidiaries is
subject, or constitute a default under, or result in the creation of any lien
under, any such agreement or instrument.

 

(c)                                  No consent, approval, authorization, or
order of, or filing with, any governmental agency or body or any court is
required in connection with the execution, delivery or performance by Company of
this Confirmation, except such as have been obtained or made and such as may be
required under the Securities Act of 1933, as amended (the “Securities Act”) or
state securities laws.

 

(d)                                 A number of Shares equal to the Maximum
Number of Shares (as defined below) (the “Warrant Shares”) have been reserved
for issuance by all required corporate action of Company.  The Warrant Shares
have been duly authorized and, when delivered against payment therefor (which
may include Net Share Settlement in lieu of cash) and otherwise as contemplated
by the terms of the Warrants following the exercise of the Warrants in
accordance with the terms and conditions of the Warrants,

 

10

--------------------------------------------------------------------------------


 

will be validly issued, fully-paid and non-assessable, and the issuance of the
Warrant Shares will not be subject to any preemptive or similar rights.

 

(e)                                  Company is not and, after consummation of
the transactions contemplated hereby, will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(f)                                   Company is an “eligible contract
participant” (as such term is defined in Section 1a(18) of the Commodity
Exchange Act, as amended.

 

(g)                                  Company is not, on the date hereof, in
possession of any material non-public information with respect to Company or the
Shares.

 

(h)                                 To Company’s knowledge, no state or local
(including any non-U.S. jurisdiction’s) law, rule, regulation or regulatory
order applicable to the Shares would give rise to any reporting, consent,
registration or other requirement (including without limitation a requirement to
obtain prior approval from any person or entity) as a result of Dealer or its
affiliates owning or holding (however defined) Shares.

 

(i)                                     Company (A) is capable of evaluating
investment risks independently, both in general and with regard to all
transactions and investment strategies involving a security or securities; (B)
will exercise independent judgment in evaluating the recommendations of any
broker-dealer or its associated persons, unless it has otherwise notified the
broker-dealer in writing; and (C) has total assets of at least $50 million.

 

(j)                                    Company has all necessary corporate power
and authority to execute, deliver and perform its obligations in respect of the
Amendment Agreement (the “Amendment”) dated as of February 11, 2014 delivered by
Company to Dealer and entitled “Amendment to Rights Plan”; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Company’s part; and the Amendment has been duly and validly executed
and delivered by Company and constitutes its valid and binding obligation,
enforceable against Company in accordance with its terms.

 

(k)                                 Neither the execution and delivery of the
Amendment nor the incurrence or performance of obligations of Company thereunder
will conflict with or result in a breach of the certificate of incorporation or
by-laws (or any equivalent documents) of Company, or any applicable law or
regulation, or any order, writ, injunction or decree of any court or
governmental authority or agency, or any agreement or instrument filed as an
exhibit to Company’s Form 10-K filed on March 4, 2013, as amended, Form 10-Q
filed on May 6, 2013, Form 10-Q filed on August 7, 2013, Form 10-Q filed on
November 6, 2013 or Form 10-K filed on February 10, 2014, in each case, with the
Securities and Exchange Commission, as updated by any subsequent filings, to
which Company or any of its subsidiaries is a party or by which Company or any
of its subsidiaries is bound or to which Company or any of its subsidiaries is
subject, or constitute a default under, or result in the creation of any lien
under, any such agreement or instrument, or breach or constitute a default under
any agreements or contracts of Company or any of its subsidiaries.

 

9.                                      Other Provisions.

 

(a)                                 Opinions.  Company shall deliver to Dealer
an opinion of counsel, dated as of the Trade Date, with respect to the matters
set forth in Sections 8(a), 8(b), 8(c), 8(d), 8(j) and 8(k) of this
Confirmation.  Delivery of such opinion to Dealer shall be a condition precedent
for the purpose of Section 2(a)(iii) of the Agreement with respect to each
obligation of Dealer under Section 2(a)(i) of the Agreement.  In addition, in
connection with the entry into or consummation of any Inversion Transaction (as
defined below), Company shall deliver to Dealer an opinion of counsel (subject
to customary qualifications, assumptions and exceptions), dated as of the date
of such Inversion Transaction, with respect to the matters set forth in Sections
8(a), 8(b), 8(c), 8(d), 8(j) and 8(k) of this Confirmation (as if references
therein to (i) “execute, deliver” were replaced with “assume”, (ii) “execution,
delivery” and “execution and delivery” were replaced with “assumption” and (iii)
“executed and delivered” were replaced with “assumed”); provided that no such
opinion shall be required in respect of the matters set forth in Sections 8(j)
and 8(k) of this Confirmation if the issuer of the Shares following such
Inversion Transaction does not have a rights plan, “poison pill” or similar
agreement in effect.  “Inversion Transaction” means any Merger Event,
reincorporation of Company, corporate inversion of Company

 

11

--------------------------------------------------------------------------------


 

or similar transaction pursuant to which (x) the consideration for the Shares
includes (or, at the option of a holder of Shares, may include) shares of an
entity or person that is not a corporation or is not organized under the laws of
the United States, any State thereof or the District of Columbia, (y) the
Company following such Merger Event, reincorporation of Company or corporate
inversion of Company is organized in a jurisdiction other than the United
States, any State thereof or the District of Columbia or (z) the Company
following such Merger Event, reincorporation of Company, corporate inversion of
Company or similar transaction will not be a corporation.

 

(b)                                 Repurchase Notices.  Company shall, on any
day on which Company effects any repurchase of Shares, promptly give Dealer a
written notice of such repurchase (a “Repurchase Notice”) on such day if
following such repurchase, the number of outstanding Shares on such day, subject
to any adjustments provided herein, is (i) less than 21,175,000 (in the case of
the first such notice) or (ii) thereafter more than 590,000 less than the number
of Shares included in the immediately preceding Repurchase Notice.  Company
agrees to indemnify and hold harmless Dealer and its affiliates and their
respective officers, directors, employees, affiliates, advisors, agents and
controlling persons (each, an “Indemnified Person”) from and against any and all
losses (including losses relating to Dealer’s commercially reasonable hedging
activities as a consequence of becoming, or of the risk of becoming, a Section
16 “insider”, including without limitation, any forbearance from commercially
reasonable hedging activities or cessation of commercially reasonable hedging
activities and any losses in connection therewith with respect to the
Transaction), claims, damages, judgments, liabilities and reasonable expenses
(including reasonable attorney’s fees), joint or several, which an Indemnified
Person actually may become subject to, as a result of Company’s failure to
provide Dealer with a Repurchase Notice on the day and in the manner specified
in this paragraph, and to reimburse, within 30 days, upon written request, each
of such Indemnified Persons for any reasonable legal or other expenses incurred
in connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing.  If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Indemnified Person, as
a result of Company’s failure to provide Dealer with a Repurchase Notice on the
day and in the manner specified in this paragraph, such Indemnified Person shall
promptly notify Company in writing.  Company shall not be liable to the extent
that the Indemnified Person fails to notify Company within a commercially
reasonable period of time of any action commenced against it in respect of which
indemnity may be sought hereunder.  In addition, Company shall not be liable for
any settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff,
Company agrees to indemnify any Indemnified Person from and against any loss or
liability by reason of such settlement or judgment.  Company shall not, without
the prior written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person.  If
the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Company under such paragraph, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities.  The remedies provided for in this paragraph are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.  The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

 

(c)                                  Regulation M.  Company is not on the Trade
Date engaged in a distribution, as such term is used in Regulation M under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of any
securities of Company, other than (i) a distribution meeting the requirements of
the exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M and
(ii) the distribution of up to USD 200,000,000 of Convertible Senior Notes due
2019.  Company shall not, until the second Scheduled Trading Day immediately
following the Effective Date, engage in any such distribution.

 

(d)                                 No Manipulation.  Company is not entering
into the Transaction to create actual or apparent trading activity in the Shares
(or any security convertible into or exchangeable for the Shares) or to raise or
depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for the Shares) or otherwise in violation of
the Exchange Act.

 

12

--------------------------------------------------------------------------------


 

(e)                                  Transfer or Assignment.  Company may not
transfer any of its rights or obligations under the Transaction without the
prior written consent of Dealer.  Dealer may, (i) without Company’s consent,
transfer or assign all or any part of its rights or obligations under the
Transaction to any affiliate of Dealer, and (ii) with Company’s consent,
transfer or assign all or any part of its rights or obligations under the
Transaction to any third party; provided, in each case, that (x) Company will
not be required to pay the transferee on any payment date an amount under
Section 2(d)(i)(4) of the Agreement greater than an amount that Company would
have been required to pay to Dealer in the absence of such transfer or
assignment, and (y) Dealer shall have caused the transferee to make such Payee
Tax Representations and to provide such tax documentation as may be reasonably
requested by Company.  If at any time at which (A) the Section 16 Percentage
exceeds 7.5%, (B) the Warrant Equity Percentage exceeds 14.5%, or (C) the Share
Amount exceeds the Applicable Share Limit (if any applies) (any such condition
described in clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer is
unable after using its commercially reasonable efforts to effect a transfer or
assignment of Warrants to a third party on pricing terms reasonably acceptable
to Dealer and within a time period reasonably acceptable to Dealer such that no
Excess Ownership Position exists, then Dealer may designate any Exchange
Business Day as an Early Termination Date with respect to a portion of the
Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists.  In the event that Dealer so
designates an Early Termination Date with respect to a Terminated Portion, a
payment shall be made pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Warrants equal to the number of
Warrants underlying the Terminated Portion, (2) Company were the sole Affected
Party with respect to such partial termination and (3) the Terminated Portion
were the sole Affected Transaction (and, for the avoidance of doubt, the Company
shall be able to settle any corresponding obligation in cash or in Share
Termination Delivery Units in its discretion in accordance with the provisions
of Section 9(j).  The “Section 16 Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and each person subject to aggregation of Shares with Dealer under
Section 13 or Section 16 of the Exchange Act and rules promulgated thereunder
directly or indirectly beneficially own (as defined under Section 13 or Section
16 of the Exchange Act and rules promulgated thereunder) and (B) the denominator
of which is the number of Shares outstanding.  The “Warrant Equity Percentage”
as of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the sum of (1) the product of the Number of Warrants and the Warrant
Entitlement and (2) the aggregate number of Shares underlying any other warrants
purchased by Dealer from Company, and (B) the denominator of which is the number
of Shares outstanding.  The “Share Amount” as of any day is the number of Shares
that Dealer and any person whose ownership position would be aggregated with
that of Dealer (Dealer or any such person, a “Dealer Person”) under any law,
rule, regulation, regulatory order or organizational documents or contracts of
Company that are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its reasonable
discretion.  The “Applicable Share Limit” means a number of Shares equal to (A)
the minimum number of Shares that could give rise to reporting or registration
obligations (other than any Form 13F, Schedule 13D or Schedule 13G filing under
the Exchange Act) or other requirements (including obtaining prior approval from
any person or entity but excluding any such requirement in respect of which
prior approval has been obtained) of a Dealer Person, or would result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.  Notwithstanding any other provision in this Confirmation to
the contrary requiring or allowing Dealer to purchase, sell, receive or deliver
any Shares or other securities, or make or receive any payment in cash, to or
from Company, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations.  Dealer shall be
discharged of its obligations to Company only to the extent of any such
performance.

 

(f)                                   Dividends.  If at any time during the
period from and including the Effective Date, to and including the last
Expiration Date, an ex-dividend date for a cash dividend occurs with respect to
the Shares (an “Ex-Dividend Date”), then the Calculation Agent will adjust any
of the Strike Price, Number of Warrants, Daily Number of Warrants and/or any
other variable relevant to the exercise, settlement or payment of the
Transaction to preserve the fair value of the Warrants to Dealer after taking
into account such dividend.

 

13

--------------------------------------------------------------------------------


 

(g)                                  Role of Agent.  Morgan Stanley & Co. LLC
(“MS&CO”) is acting as agent for both parties but does not guarantee the
performance of either party. (i) Neither Dealer nor Company shall contact the
other with respect to any matter relating to the Transaction without the direct
involvement of MS&CO; (ii) MS&CO, Dealer and Company each hereby acknowledges
that any transactions by Dealer or MS&CO with respect to Shares will be
undertaken by Dealer as principal for its own account; (iii) all of the actions
to be taken by Dealer and MS&CO in connection with the Transaction shall be
taken by Dealer or MS&CO independently and without any advance or subsequent
consultation with Company; and (iv) MS&CO is hereby authorized to act as agent
for Company only to the extent required to satisfy the requirements of Rule
15a-6 under the Exchange Act in respect of the Transaction.

 

(h)                                 Additional Provisions.

 

(i)                                     Amendments to the Equity Definitions:

 

(A)                               Section 11.2(a) of the Equity Definitions is
hereby amended by deleting the words “a diluting or concentrative” and replacing
them with the words “material”; and adding the phrase “or Warrants” at the end
of the sentence; provided that no adjustment under Section 11.2(c) of the Equity
Definitions shall accelerate Dealer’s ability to exercise the Warrants or extend
the length of time in which the Warrants are exercisable on account of any event
that is based on (a) an observable market, other than the market for Company’s
own stock or (b) an observable index, other than an index calculated or measured
solely by reference to Company’s own operations.

 

(B)                               Section 11.2(c) of the Equity Definitions is
hereby amended by (w) replacing the words “a diluting or concentrative” with
“material” in the fifth line thereof, (x) adding the phrase “or Warrants” after
the words “the relevant Shares” in the same sentence, (y) deleting the words
“diluting or concentrative” in the sixth to last line thereof and (z) deleting
the phrase “(provided that no adjustments will be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares)” and replacing it with the phrase “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares).”

 

(C)                               Section 11.2(e)(vii) of the Equity Definitions
is hereby amended by deleting the words “a diluting or concentrative” and
replacing them with the word “a material”; and adding the phrase “or Warrants”
at the end of the sentence; provided that such event is not based on (a) an
observable market, other than the market for Company’s own stock or (b) an
observable index, other than an index calculated or measured solely by reference
to Company’s own operation.

 

(D)                               Section 12.6(a)(ii) of the Equity Definitions
is hereby amended by (1) deleting from the fourth line thereof the word “or”
after the word “official” and inserting a comma therefor, and (2) deleting the
semi-colon at the end of subsection (B) thereof and inserting the following
words therefor “or (C) the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”

 

(E)                                Section 12.9(b)(iv) of the Equity Definitions
is hereby amended by:

 

(x)                                 deleting (1) subsection (A) in its entirety,
(2) the phrase “or (B)” following subsection (A) and (3) the phrase “in each
case” in subsection (B); and

 

(y)                                 replacing the phrase “neither the
Non-Hedging Party nor the Lending Party lends Shares” with the phrase “such
Lending Party does not lend Shares” in the penultimate sentence.

 

(F)                                 Section 12.9(b)(v) of the Equity Definitions
is hereby amended by:

 

14

--------------------------------------------------------------------------------


 

(x)                                 adding the word “or” immediately before
subsection “(B)” and deleting the comma at the end of subsection (A); and

 

(y)                                 (1) deleting subsection (C) in its entirety,
(2) deleting the word “or” immediately preceding subsection (C), (3) deleting
the penultimate sentence in its entirety and replacing it with the sentence “The
Hedging Party will determine the Cancellation Amount payable by one party to the
other in a commercially reasonable manner.” and (4) deleting clause (X) in the
final sentence.

 

(ii)                                  Notwithstanding anything to the contrary
in this Confirmation, upon the occurrence of one of the following events, with
respect to the Transaction, (1) Dealer shall have the right to designate such
event an Additional Termination Event and designate an Early Termination Date
pursuant to Section 6(b) of the Agreement, (2) Company shall be deemed the sole
Affected Party with respect to such Additional Termination Event and (3) the
Transaction, or, at the election of Dealer in its sole discretion, any portion
of the Transaction, shall be deemed the sole Affected Transaction; provided that
if Dealer so designates an Early Termination Date with respect to a portion of
the Transaction, (a) a payment shall be made pursuant to Section 6 of the
Agreement as if an Early Termination Date had been designated in respect of a
Transaction having terms identical to the Transaction and a Number of Warrants
equal to the number of Warrants included in the terminated portion of the
Transaction, and (b) for the avoidance of doubt, the Transaction shall remain in
full force and effect except that the Number of Warrants shall be reduced by the
number of Warrants included in such terminated portion:

 

(A)                               A “person” or “group” within the meaning of
Section 13(d) of the Exchange Act, other than Company, its subsidiaries and its
and their employee benefit plans, has become the direct or indirect “beneficial
owner,” as defined in Rule 13d-3 under the Exchange Act, of the common equity of
Company representing more than 50% of the voting power of such common equity. 
Notwithstanding the foregoing, any transaction or transactions set forth in this
clause (A) shall not constitute an Additional Termination Event if (x) at least
90% of the consideration received or to be received by holders of the Shares,
excluding cash payments for fractional Shares and cash payments made pursuant to
dissenters’ appraisal rights, in connection with such transaction or
transactions consists of shares of common stock, American depositary receipts,
ordinary shares or other common equity interests, in each case, that are listed
or quoted on any of The New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or any of their respective successors) or will be
so listed or quoted when issued or exchanged in connection with such transaction
or transactions, and (y) as a result of such transaction or transactions, the
Shares will consist of such consideration, excluding cash payments for
fractional Shares and cash payments made pursuant to dissenters’ appraisal
rights.

 

(B)                               Consummation of (I) any recapitalization,
reclassification or change of the Shares (other than changes resulting from a
subdivision, combination or changes solely in par value) as a result of which
the Shares would be converted into, or exchanged for, stock, other securities,
other property or assets or (II) any share exchange, consolidation or merger of
Company pursuant to which the Shares will be converted into cash, securities or
other property or assets or (III) any sale, lease or other transfer in one
transaction or a series of transactions of all or substantially all of the
consolidated assets of Company and its subsidiaries, taken as a whole, to any
person other than one of Company’s subsidiaries.  Notwithstanding the foregoing,
any transaction or transactions set forth in this clause (B) shall not
constitute an Additional Termination Event if (x) at least 90% of the
consideration received or to be received by holders of the Shares, excluding
cash payments for fractional Shares and cash payments made pursuant to
dissenters’ appraisal rights, in connection with such transaction or
transactions consists of shares of common stock, American depositary receipts,
ordinary shares or other common equity interests, in each case,

 

15

--------------------------------------------------------------------------------


 

that are listed or quoted on any of The New York Stock Exchange, The NASDAQ
Global Select Market or The NASDAQ Global Market (or any of their respective
successors) or will be so listed or quoted when issued or exchanged in
connection with such transaction or transactions, and (y) as a result of such
transaction or transactions, the Shares will consist of such consideration,
excluding cash payments for fractional Shares and cash payments made pursuant to
dissenters’ appraisal rights.

 

(C)                               Default by Company or any of its Significant
Subsidiaries (as defined below) with respect to any mortgage, agreement or other
instrument under which there may be outstanding, or by which there may be
secured or evidenced, any indebtedness for money borrowed in excess of $15
million (or its foreign currency equivalent) in the aggregate of Company and/or
any such Significant Subsidiary, whether such indebtedness now exists or shall
hereafter be created (i) resulting in such indebtedness becoming or being
declared due and payable prior to its stated maturity or (ii) constituting a
failure to pay the principal or interest of any such debt when due and payable
(after the expiration of all applicable grace periods) at its stated maturity,
upon required repurchase, upon declaration of acceleration or otherwise, and
such acceleration shall not have been rescinded or annulled or such failure to
pay shall not have been cured, as the case may be, within 30 days after written
notice to Company by the trustee or holders at least 25% in principal amount of
Company’s outstanding debt as of the Premium Payment Date has been received. 
“Significant Subsidiary” means a subsidiary that is a “significant subsidiary”
as defined in Article 1, Rule 1-02 of Regulation S-X promulgated by the SEC;
provided that in the case of a subsidiary that meets the criteria of clause (3)
of the definition thereof but not clause (1) or (2) thereof, such subsidiary
shall not be deemed to be a Significant Subsidiary unless the subsidiary’s
income from continuing operations before income taxes, extraordinary items and
cumulative effect of a change in accounting principle exclusive of amounts
attributable to any non-controlling interests for the last completed fiscal year
prior to the date of such determination exceeds $15 million.

 

(D)                               A final judgment for the payment of $15
million (or its foreign currency equivalent) or more (excluding any amounts
covered by insurance) rendered against Company or any of its Significant
Subsidiaries, which judgment is not discharged or stayed within 60 days after
(I) the date on which the right to appeal thereof has expired if no such appeal
has commenced, or (II) the date on which all rights to appeal have been
extinguished.

 

(E)                                Dealer, despite using commercially reasonable
efforts, is unable or reasonably determines, based on the advice of counsel,
that it is impractical or illegal, to hedge its exposure with respect to the
Transaction in the public market without registration under the Securities Act
or as a result of any legal, regulatory or self-regulatory requirements or
related policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer).

 

(i)                                     No Collateral or Setoff. 
Notwithstanding any provision of the Agreement or any other agreement between
the parties to the contrary, the obligations of Company hereunder are not and
shall not be secured by any collateral.  Each party waives any and all rights it
may have to set off obligations arising under the Agreement and the Transaction
against other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

 

(j)                                    Alternative Calculations and Payment on
Early Termination and on Certain Extraordinary Events.

 

(i)                                     If (a) an Early Termination Date
(whether as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to the Transaction or (b) the Transaction is cancelled
or terminated upon the occurrence of an Extraordinary Event (except as a result
of (i) a Nationalization, Insolvency or Merger Event in which the consideration
to be paid to holders of Shares consists solely of cash, (ii) a Merger Event or
Tender Offer that is within Company’s control, or (iii) an Event of Default in
which Company is the Defaulting Party or a

 

16

--------------------------------------------------------------------------------


 

Termination Event in which Company is the Affected Party other than an Event of
Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii)
of the Agreement or a Termination Event of the type described in Section 5(b) of
the Agreement, in each case that resulted from an event or events outside
Company’s control), and if Company would owe any amount to Dealer pursuant to
Section 6(d)(ii) of the Agreement or any Cancellation Amount pursuant to Article
12 of the Equity Definitions (any such amount, a “Payment Obligation”), then
Company shall satisfy the Payment Obligation by the Share Termination
Alternative (as defined below), unless (a) Company gives irrevocable telephonic
notice to Dealer, confirmed in writing within one Scheduled Trading Day, no
later than 12:00 p.m. (New York City time) on the Merger Date, Tender Offer
Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable, of
its election that the Share Termination Alternative shall not apply, (b) Company
remakes the representation set forth in Section 8(g) as of the date of such
election and (c) Dealer agrees, in its sole discretion, to such election, in
which case the provisions of Section 12.7 or Section 12.9 of the Equity
Definitions, or the provisions of Section 6(d)(ii) of the Agreement, as the case
may be, shall apply.

 

Share Termination Alternative:                        If applicable, Company
shall deliver to Dealer the Share Termination Delivery Property on the date (the
“Share Termination Payment Date”) on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions or Section 6(d)(ii) of the Agreement, as applicable, subject to
Section 9(k)(i) below, in satisfaction, subject to Section 9(k)(ii) below, of
the relevant Payment Obligation, in the manner reasonably requested by Dealer
free of payment.

 

Share Termination Delivery

Property:                                                                                                                                             
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the relevant Payment Obligation divided by the Share Termination
Unit Price.  The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price (without giving effect
to any discount pursuant to Section 9(k)(i)).

 

Share Termination Unit Price:                                The value to Dealer
of property contained in one Share Termination Delivery Unit on the date such
Share Termination Delivery Units are to be delivered as Share Termination
Delivery Property, as determined by the Calculation Agent in its discretion by
commercially reasonable means.  In the case of a Private Placement of Share
Termination Delivery Units that are Restricted Shares (as defined below), as set
forth in Section 9(k)(i) below, the Share Termination Unit Price shall be
determined by the discounted price applicable to such Share Termination Delivery
Units.  In the case of a Registration Settlement of Share Termination Delivery
Units that are Restricted Shares (as defined below) as set forth in Section
9(k)(ii) below, notwithstanding the foregoing, the Share Termination Unit Price
shall be the Settlement Price on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable.

 

17

--------------------------------------------------------------------------------


 

The Calculation Agent shall notify Company of the Share Termination Unit Price
at the time of notification of such Payment Obligation to Company or, if
applicable, at the time the discounted price applicable to the relevant Share
Termination Units is determined pursuant to Section 9(k)(i).

 

Share Termination Delivery Unit:             One Share or, if the Shares have
changed into cash or any other property or the right to receive cash or any
other property as the result of a Nationalization, Insolvency or Merger Event
(any such cash or other property, the “Exchange Property”), a unit consisting of
the type and amount of Exchange Property received by a holder of one Share
(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such Nationalization,
Insolvency or Merger Event.  If such Nationalization, Insolvency or Merger Event
involves a choice of Exchange Property to be received by holders, such holder
shall be deemed to have elected to receive the maximum possible amount of cash.

 

Failure to
Deliver:                                                                                               
Inapplicable

 

Other applicable provisions:                                         If Share
Termination Alternative is applicable, the provisions of Sections 9.8, 9.9, 9.11
and 9.12 (as modified above) of the Equity Definitions will be applicable,
except that all references in such provisions to “Physically-settled” shall be
read as references to “Share Termination Settled” and all references to “Shares”
shall be read as references to “Share Termination Delivery Units”.  “Share
Termination Settled” in relation to the Transaction means that the Share
Termination Alternative is applicable to the Transaction.

 

(k)                                 Registration/Private Placement Procedures. 
If, in the reasonable opinion of Dealer, based on the advice of counsel,
following any delivery of Shares or Share Termination Delivery Property to
Dealer hereunder, such Shares or Share Termination Delivery Property would be in
the hands of Dealer subject to any applicable restrictions with respect to any
registration or qualification requirement or prospectus delivery requirement for
such Shares or Share Termination Delivery Property pursuant to any applicable
federal or state securities law (including, without limitation, any such
requirement arising under Section 5 of the Securities Act as a result of such
Shares or Share Termination Delivery Property being “restricted securities”, as
such term is defined in Rule 144 under the Securities Act, or as a result of the
sale of such Shares or Share Termination Delivery Property being subject to
paragraph (c) of Rule 145 under the Securities Act) (such Shares or Share
Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below. 
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, Company shall elect, prior
to the first Settlement Date for the first applicable Expiration Date, a Private
Placement Settlement or Registration Settlement for all deliveries of Restricted
Shares for all such Expiration Dates which election shall be applicable to all
remaining Settlement Dates for such Warrants and the procedures in clause (i) or
clause (ii) below shall apply for all such delivered Restricted Shares on an
aggregate basis commencing after the final Settlement Date for such Warrants. 
The Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder.

 

(i)                                     If Company elects to settle the
Transaction pursuant to this clause (i) (a “Private Placement Settlement”), then
delivery of Restricted Shares by Company shall be effected in customary

 

18

--------------------------------------------------------------------------------


 

private placement procedures with respect to such Restricted Shares reasonably
acceptable to Dealer; provided that Company may not elect a Private Placement
Settlement if, on the date of its election, it has taken, or caused to be taken,
any action that would make unavailable either the exemption pursuant to Section
4(2) of the Securities Act for the sale by Company to Dealer (or any affiliate
designated by Dealer) of the Restricted Shares or the exemption pursuant to
Section 4(1) or Section 4(3) of the Securities Act for resales of the Restricted
Shares by Dealer (or any such affiliate of Dealer).  The Private Placement
Settlement of such Restricted Shares shall include customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Dealer, due diligence rights (for Dealer or any designated buyer
of the Restricted Shares by Dealer), opinions and certificates, and such other
documentation as is customary for private placement agreements, all reasonably
acceptable to Dealer.  In the case of a Private Placement Settlement, Dealer
shall determine the appropriate discount to the Share Termination Unit Price (in
the case of settlement of Share Termination Delivery Units pursuant to Section
9(j) above) or any Settlement Price (in the case of settlement of Shares
pursuant to Section 2 above) applicable to such Restricted Shares in a
commercially reasonable manner and appropriately adjust the number of such
Restricted Shares to be delivered to Dealer hereunder, which discount shall only
take into account the illiquidity resulting from the fact that the Restricted
Shares will not be registered for resale and any commercially reasonable fees
and expenses of Dealer (and any affiliate thereof) in connection with such
resale.  Notwithstanding anything to the contrary in the Agreement or this
Confirmation, the date of delivery of such Restricted Shares shall be the
Exchange Business Day following notice by Dealer to Company, of such applicable
discount and the number of Restricted Shares to be delivered pursuant to this
clause (i).  For the avoidance of doubt, delivery of Restricted Shares shall be
due as set forth in the previous sentence and not be due on the Share
Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(j) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to Section
2 above).

 

(ii)                                  If Company elects to settle the
Transaction pursuant to this clause (ii) (a “Registration Settlement”), then
Company shall promptly (but in any event no later than the beginning of the
Resale Period) file and use its reasonable best efforts to make effective under
the Securities Act a registration statement or supplement or amend an
outstanding registration statement in form and substance reasonably satisfactory
to Dealer, to cover the resale of such Restricted Shares in accordance with
customary resale registration procedures, including covenants, conditions,
representations, underwriting discounts (if applicable), commissions (if
applicable), indemnities due diligence rights, opinions and certificates, and
such other documentation as is customary for equity resale underwriting
agreements, all reasonably acceptable to Dealer.  If Dealer, in its sole
reasonable discretion, is not satisfied with such procedures and documentation
Private Placement Settlement shall apply.  If Dealer is satisfied with such
procedures and documentation, it shall sell the Restricted Shares pursuant to
such registration statement during a period (the “Resale Period”) commencing on
the Exchange Business Day following delivery of such Restricted Shares (which,
for the avoidance of doubt, shall be (x) the Share Termination Payment Date in
case of settlement in Share Termination Delivery Units pursuant to Section 9(j)
above or (y) the Settlement Date in respect of the final Expiration Date for all
Daily Number of Warrants) and ending on the earliest of (i) the Exchange
Business Day on which Dealer completes the sale of all Restricted Shares or, in
the case of settlement of Share Termination Delivery Units, a sufficient number
of Restricted Shares so that the realized net proceeds of such sales equals or
exceeds the Payment Obligation (as defined above), (ii) the date upon which all
Restricted Shares have been sold or transferred pursuant to Rule 144 (or similar
provisions then in force) or Rule 145(d)(2) (or any similar provision then in
force) under the Securities Act and (iii) the date upon which all Restricted
Shares may be sold or transferred by a non-affiliate pursuant to Rule 144 (or
any similar provision then in force) or Rule 145(d)(2) (or any similar provision
then in force) under the Securities Act, provided that Dealer shall use
commercially reasonable efforts, taking into account prevailing market
conditions, promptly to complete the sale of all Restricted Shares.  If the
Payment Obligation exceeds the realized net proceeds from such resale, Company
shall transfer to Dealer by the open of the regular trading session on the
Exchange on the Exchange Trading Day immediately following such resale the
amount of

 

19

--------------------------------------------------------------------------------


 

such excess (the “Additional Amount”) in cash or in a number of Shares
(“Make-whole Shares”) in an amount that, based on the Settlement Price on such
day (as if such day was the “Valuation Date” for purposes of computing such
Settlement Price), has a dollar value equal to the Additional Amount.  The
Resale Period shall continue to enable the sale of the Make-whole Shares,
provided that Company shall be permitted to suspend or delay any Resale Period
for customary “black-out” periods.  If Company elects to pay the Additional
Amount in Shares, the requirements and provisions for Registration Settlement
shall apply.  This provision shall be applied successively until the Additional
Amount is equal to zero.  For the avoidance of doubt, Dealer shall cease selling
Make-whole Shares, and the Resale Period shall terminate, when the Additional
Amount has been reduced to zero, and if at such time, Dealer holds any excess
Make-whole Shares, such Shares shall promptly be returned to Company.  In no
event shall Company deliver a number of Restricted Shares greater than the
Maximum Number of Shares.

 

(iii)                               Without limiting the generality of the
foregoing, Company agrees that (A) any Restricted Shares delivered to Dealer may
be transferred by and among Dealer and its affiliates and Company shall effect
such transfer without any further action by Dealer and (B) after the period of 6
months from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) under the Securities Act are not
satisfied with respect to Company) has elapsed in respect of any Restricted
Shares delivered to Dealer, Company shall promptly remove, or cause the transfer
agent for such Restricted Shares to remove, any legends referring to any such
restrictions or requirements from such Restricted Shares upon request by Dealer
(or such affiliate of Dealer) to Company or such transfer agent, without any
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Dealer (or such affiliate of Dealer).
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 of the Securities Act or any successor rule are amended, or the
applicable interpretation thereof by the Securities and Exchange Commission or
any court change after the Trade Date, the agreements of Company herein shall be
deemed modified to the extent necessary, in the opinion of outside counsel of
Company, to comply with Rule 144 of the Securities Act, as in effect at the time
of delivery of the relevant Shares or Share Termination Delivery Property.

 

(iv)                              If the Private Placement Settlement or the
Registration Settlement shall not be effected as set forth in clauses (i) or
(ii), as applicable, then failure to effect such Private Placement Settlement or
such Registration Settlement shall constitute an Event of Default with respect
to which Company shall be the Defaulting Party.

 

(l)                                     Limit on Beneficial Ownership. 
Notwithstanding any other provisions hereof, Dealer may not exercise any Warrant
hereunder or be entitled to take delivery of any Shares deliverable hereunder,
and Automatic Exercise shall not apply with respect to any Warrant hereunder, to
the extent (but only to the extent) that, after such receipt of any Shares upon
the exercise of such Warrant or otherwise hereunder and after taking into
account any Shares deliverable to Dealer under the letter agreement dated
February 11, 2014 between Dealer and Company regarding Base Warrants (the “Base
Warrant Confirmation”), (i) the Section 16 Percentage would exceed 7.5%, or (ii)
the Share Amount would exceed the Applicable Share Limit.  Any purported
delivery hereunder shall be void and have no effect to the extent (but only to
the extent) that, after such delivery and after taking into account any Shares
deliverable to Dealer under the Base Warrant Confirmation, (i) the Section 16
Percentage would exceed 7.5%, or (ii) the Share Amount would exceed the
Applicable Share Limit. If any delivery owed to Dealer hereunder is not made, in
whole or in part, as a result of this provision, Company’s obligation to make
such delivery shall not be extinguished and Company shall make such delivery as
promptly as practicable after, but in no event later than one Business Day
after, Dealer gives notice to Company that, after such delivery, (i) the Section
16 Percentage would not exceed 7.5%, and (ii) the Share Amount would not exceed
the Applicable Share Limit.

 

(m)                             Share Deliveries. Notwithstanding anything to
the contrary herein, Company agrees that any delivery of Shares or Share
Termination Delivery Property shall be effected by book-entry transfer through
the facilities of DTC, or any successor depositary, if at the time of delivery,
such class of Shares or class of Share Termination Delivery Property is in
book-entry form at DTC or such successor depositary.

 

20

--------------------------------------------------------------------------------


 

(n)                                 Waiver of Jury Trial.   Each party waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in respect of any suit, action or proceeding relating to the
Transaction.  Each party (i) certifies that no representative, agent or attorney
of the other party has represented, expressly or otherwise, that such other
party would not, in the event of such a suit, action or proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it and the other party
have been induced to enter into the Transaction, as applicable, by, among other
things, the mutual waivers and certifications provided herein.

 

(o)                                 Tax Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Company and each of its
employees, representatives, or other agents may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Company relating to such tax treatment and tax
structure.

 

(p)                                 Maximum Share Delivery.

 

(i)                                     Notwithstanding any other provision of
this Confirmation, the Agreement or the Equity Definitions, in no event will
Company at any time be required to deliver a number of Shares greater than two
times the Number of Shares (the “Maximum Number of Shares”) to Dealer in
connection with the Transaction.

 

(ii)                                  In the event Company shall not have
delivered to Dealer the full number of Shares or Restricted Shares otherwise
deliverable by Company to Dealer pursuant to the terms of the Transaction
because Company has insufficient authorized but unissued Shares (such deficit,
the “Deficit Shares”), Company shall be continually obligated to deliver, from
time to time, Shares or Restricted Shares, as the case may be, to Dealer until
the full number of Deficit Shares have been delivered pursuant to this Section
9(p)(ii), when, and to the extent that, (A) Shares are repurchased, acquired or
otherwise received by Company or any of its subsidiaries after the Trade Date
(whether or not in exchange for cash, fair value or any other consideration),
(B) authorized and unissued Shares previously reserved for issuance in respect
of other transactions become no longer so reserved or (C) Company additionally
authorizes any unissued Shares that are not reserved for other transactions;
provided that in no event shall Company deliver any Shares or Restricted Shares
to Dealer pursuant to this Section 9(p)(ii) to the extent that such delivery
would cause the aggregate number of Shares and Restricted Shares delivered to
Dealer to exceed the Maximum Number of Shares.  Company shall immediately notify
Dealer of the occurrence of any of the foregoing events (including the number of
Shares subject to clause (A), (B) or (C) and the corresponding number of Shares
or Restricted Shares, as the case may be, to be delivered) and promptly deliver
such Shares or Restricted Shares, as the case may be, thereafter.

 

(iii)                               Notwithstanding anything to the contrary in
the Agreement, this Confirmation or the Equity Definitions, the Maximum Number
of Shares shall not be adjusted on account of any event that (x) constitutes a
Potential Adjustment Event solely on account of Section 11.2(e)(vii) of the
Equity Definitions and (y) is not an event within Company’s control.

 

(q)                                 Right to Extend.  Dealer may postpone or
add, in whole or in part, any Expiration Date or any other date of valuation or
delivery with respect to some or all of the relevant Warrants (in which event
the Calculation Agent shall make appropriate adjustments to the Daily Number of
Warrants with respect to one or more Expiration Dates) if Dealer reasonably
determines (i) in its commercially reasonable judgment, that such extension is
reasonably necessary or appropriate to preserve Dealer’s commercially reasonable
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions or (ii) based on the advice of counsel, to enable Dealer to effect
purchases of Shares in connection with its commercially reasonable hedging,
hedge unwind or settlement activity hereunder in a manner that would, if Dealer
were Issuer or an affiliated purchaser of Issuer, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer.

 

(r)                                    Status of Claims in Bankruptcy.  Dealer
acknowledges and agrees that this Confirmation is not intended to convey to
Dealer rights against Company with respect to the Transaction that are senior to
the claims of common stockholders of Company in any United States bankruptcy
proceedings of Company; provided that nothing herein shall limit or shall be
deemed to limit Dealer’s right to pursue remedies in

 

21

--------------------------------------------------------------------------------


 

the event of a breach by Company of its obligations and agreements with respect
to the Transaction; provided, further, that nothing herein shall limit or shall
be deemed to limit Dealer’s rights in respect of any transactions other than the
Transaction.

 

(s)                                   Securities Contract; Swap Agreement.  The
parties hereto intend for (i) the Transaction to be a “securities contract” and
a “swap agreement” as defined in the Bankruptcy Code (Title 11 of the United
States Code) (the “Bankruptcy Code”), and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s
right to liquidate the Transaction and to exercise any other remedies upon the
occurrence of any Event of Default under the Agreement with respect to the other
party to constitute a “contractual right” as described in the Bankruptcy Code,
and (iii) each payment and delivery of cash, securities or other property
hereunder to constitute a “margin payment” or “settlement payment” and a
“transfer” as defined in the Bankruptcy Code.

 

(t)                                    Wall Street Transparency and
Accountability Act.  In connection with Section 739 of the Wall Street
Transparency and Accountability Act of 2010 (“WSTAA”), the parties hereby agree
that neither the enactment of WSTAA or any regulation under the WSTAA, nor any
requirement under WSTAA or an amendment made by WSTAA, shall limit or otherwise
impair either party’s otherwise applicable rights to terminate, renegotiate,
modify, amend or supplement this Confirmation or the Agreement, as applicable,
arising from a termination event, force majeure, illegality, increased costs,
regulatory change or similar event under this Confirmation, the Equity
Definitions incorporated herein, or the Agreement (including, but not limited
to, rights arising from Change in Law, Hedging Disruption, Increased Cost of
Hedging, an Excess Ownership Position, or Illegality (as defined in the
Agreement)).

 

(u)                                 Agreements and Acknowledgements Regarding
Hedging. Company understands, acknowledges and agrees that: (A) at any time on
and prior to the last Expiration Date, Dealer and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to the Transaction;  (B) Dealer and its affiliates also may be
active in the market for Shares other than in connection with hedging activities
in relation to the Transaction; (C) Dealer shall make its own determination as
to whether, when or in what manner any hedging or market activities in
securities of Issuer shall be conducted and shall do so in a manner that it
deems appropriate to hedge its price and market risk with respect to the
Settlement Prices; and (D) any market activities of Dealer and its affiliates
with respect to Shares may affect the market price and volatility of Shares, as
well as the Settlement Prices, each in a manner that may be adverse to Company.

 

(v)                                 Early Unwind. In the event the sale of the
“Option Securities” (as defined in the Underwriting Agreement) is not
consummated with the Underwriters for any reason, or Company fails to deliver to
Dealer opinions of counsel as required pursuant to Section 9(a), in each case by
5:00 p.m. (New York City time) on the Premium Payment Date, or such later date
as agreed upon by the parties (the Premium Payment Date or such later date the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Company under the Transaction
shall be cancelled and terminated and (ii) each party shall be released and
discharged by the other party from and agrees not to make any claim against the
other party with respect to any obligations or liabilities of the other party
arising out of and to be performed in connection with the Transaction either
prior to or after the Early Unwind Date.  Each of Dealer and Company represents
and acknowledges to the other that upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.

 

(w)                               Payment by Dealer. In the event that (i) an
Early Termination Date occurs or is designated with respect to the Transaction
as a result of a Termination Event or an Event of Default (other than an Event
of Default arising under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as
a result, Dealer owes to Company an amount calculated under Section 6(e) of the
Agreement, or (ii) Dealer owes to Company, pursuant to Section 12.7 or Section
12.9 of the Equity Definitions, an amount calculated under Section 12.8 of the
Equity Definitions, such amount shall be deemed to be zero.

 

(x)                                 Inversion Transaction.  Company shall not
enter into or consummate any Inversion Transaction unless the successor Company
immediately following such Inversion Transaction repeats to Dealer immediately
following such Inversion Transaction the representations and warranties set
forth in

 

22

--------------------------------------------------------------------------------


 

Sections 8(a), 8(b), 8(c), 8(d), 8(j) and 8(k) of this Confirmation (as if
references therein to (i) “execute, deliver” were replaced with “assume”, (ii)
“execution, delivery” and “execution and delivery” were replaced with
“assumption” and (iii) “executed and delivered” were replaced with “assumed”). 
Notwithstanding anything to the contrary in this Confirmation if Company enters
into or consummates any Inversion Transaction pursuant to which Company
following such Inversion Transaction is organized under the laws of a
jurisdiction other than the Islands of Bermuda, the Netherlands, Belgium,
Switzerland, Luxembourg, the Republic of Ireland, Canada or the United Kingdom,
then such Inversion Transaction shall constitute an Additional Termination Event
applicable to the Transaction and, with respect to such Additional Termination
Event, (A) Company shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement.  If, at any time following the occurrence of any Inversion
Transaction, Dealer reasonably determines in its good faith judgment that (x)
such Inversion Transaction has had a material adverse effect on Dealer’s rights
and obligations under the Transaction or (y) Dealer would incur an increased (as
compared with circumstances existing on the Trade Date) amount of tax, duty,
expense or fee (other than brokerage commissions and excluding (I) any de
minimis increased amount of tax, duty, expense or fee and (II) any such
increased amount that is incurred solely due to the deterioration of the
creditworthiness of Dealer), to (1) acquire, establish, re-establish,
substitute, maintain, unwind or dispose of any transaction(s) or asset(s) it
deems necessary to hedge the economic risk of entering into and performing its
obligations with respect to the Transaction, or (2) realize, recover or remit
the proceeds of any such transaction(s) or asset(s) (each of the events
described in clause (x) and clause (y) above, an “Inversion Event”), then, in
either case, Dealer shall give prompt notice to Company of such Inversion
Event.  Concurrently with delivering such notice, Dealer shall give notice to
Company of a commercially reasonable Price Adjustment that Dealer determines, in
its good faith, commercially reasonable judgment, appropriate to account for the
economic effect on the Transaction of such Inversion Event and provide Company
with supporting documentation for such Price Adjustment (unless Dealer
determines in its good faith, commercially reasonable judgment that no Price
Adjustment will produce a commercially reasonably result, in which case Dealer
shall so notify Company).  Unless Dealer determines in its good faith,
commercially reasonable judgment that no Price Adjustment will produce a
commercially reasonably result, within two Scheduled Trading Days of receipt of
such notice, Company shall notify Dealer that it elects to (A) agree to amend
the Transaction to take into account such Price Adjustment or (B) pay Dealer an
amount determined by Dealer (and in respect of which Dealer has provided to
Company supporting documentation) that corresponds to such Price Adjustment
(and, in each case, Company shall be deemed to have repeated the representation
set forth in Section 8(g) of this Confirmation as of the date of such election).
 If Company fails to give such notice to Dealer of its election by the end of
that second Scheduled Trading Day, or if Dealer determines in its good faith,
commercially reasonable judgment that no Price Adjustment will produce a
commercially reasonably result, then such failure or such determination, as the
case may be, shall constitute an Additional Termination Event applicable to the
Transaction and, with respect to such Additional Termination Event, (1) Company
shall be deemed to be the sole Affected Party, (2) the Transaction shall be the
sole Affected Transaction and (3) Dealer shall be the party entitled to
designate an Early Termination Date pursuant to Section 6(b) of the Agreement.
 For the avoidance of doubt, the parties hereto agree and acknowledge that the
occurrence of an Inversion Event shall not preclude the occurrence of one or
more additional, subsequent Inversion Events, it being understood and agreed
that any Price Adjustment described in clause (A) above and/or any payment
described in clause (B) above shall be calculated without duplication in respect
of any prior such Price Adjustment and/or payment.

 

(y)                                 Counterparts.  This Confirmation may be
executed in several counterparts, each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

 

23

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer and Company with respect to the Transaction, by
manually signing this Confirmation or this page hereof as evidence of agreement
to such terms and providing the other information requested herein and returning
an executed copy to Dealer.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

MORGAN STANLEY & CO.

 

 

INTERNATIONAL PLC

 

 

 

 

 

By:

/s/ Joseba Picaza

 

 

Name:

Joseba Picaza

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

MORGAN STANLEY & CO. LLC

 

 

as Agent

 

 

 

 

 

By:

/s/ Scott McDavid

 

 

Name:

Scott McDavid

 

 

Title:

Managing Director

 

 

 

 

 

 

Accepted and confirmed as of the Trade Date:

 

 

 

 

 

AMAG Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

By:

/s/ William K. Heiden

 

 

Authorized Signatory

 

 

Name:

William K. Heiden, President and Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------